Name: Council Regulation (EC) No 1234/94 of 30 May 1994 fixing the basic price and the buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes and apricots for June 1994
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 31 . 5. 94 Official Journal of the European Communities No L 136/73 COUNCIL REGULATION (EC) No 1234/94 of 30 May 1994 fixing the basic price and the buying-in price for cauliflowers, peaches, nectarines, lemons, tomatoes and apricots for June 1994 THE COUNCIL OF THE EUROPEAN UNION, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 For the period 1 June to 30 June 1994, the basic price and the buying-in price for cauliflowers, peaches, necta ­ rines, lemons, apricots and tomatoes expressed in ECU per 100 kilograms net, shall be as follows :Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16 (1 ) thereof, Having regard to the proposal from the Commission, Basic Buying-in price price for cauliflowers 24,58 10,65 for peaches 44,77 24,87 for nectarines 58,37 28,01 for lemons 41,98 24,66 for apricots 41,16 23,44 for tomatoes (11 to 20 June) 28,15 10,70 (21 to 30 June) 25,61 9,94 Having regard to the opinion of the European Parliament (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products harvested during a given crop year are marketed from January to December of each year in the case of tomatoes, from May to August of each year in the case of apricots, from May to October of each year in the case of peaches and nectarines, from May to April of the follow ­ ing year in the case of cauliflowers and from June to May of the following year in the case of lemons ; whereas, however, in accordance with the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and end of the marketing year ; These prices refer respectively to :  trimmed cauliflowers of quality Class I, put up in packaging,  packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jerinomo, J.H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of quality Class I, size 61 to 67 mm,  packed nectarines of the Armking, Crimsongold, Early Sun Grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark Red Gold varieties of quality Class I, size 61 to 67 mm,  packed lemons of quality Class I , size 53 to 62 mm,  packed apricots of quality Class I of a size over 30 mm,  packed 'round' and 'ribbed' tomatoes of quality Class I, size 57 to 67 mm. These prices do not include the cost of the packaging in which the product is presented. Whereas, to ensure the continuity of cauliflower and lemon prices and the possibility of intervention in the case of peaches, nectarines and apricots from 1 June 1994 and in the case of tomatoes from 11 June 1994, the basic price and the buying-in price for these products must be fixed for the period 1 June to 30 June 1994, pending a decision for the 1994/95 marketing year, (') OJ No L 118, 20. 5 . 1972, p. 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31 . 12. 1993, p. 26). Article 2 This Regulation shall enter into force on 1 June 1 994.(2) OJ No C 128, 9 . 5 . 1994. No L 136/74 Official Journal of the European Communities 31 . 5. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1994. For the Council The President G. MORAITIS